Citation Nr: 1140018	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970, including a tour of duty in Vietnam from February 20, 1967, to February 15, 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This issue was previous before the Board in March 2011 at which time the case was remanded for additional development.  There has been substantial compliance with the Board's March 2011 remand directives in regard to this issue by way of affording the Veteran a VA examination in April 2011.  See Stegall v. West, 11 Vet. App. 268 (1998).  Also before the Board in March 2011 was the issue of entitlement to service connection for tinnitus which the Board granted.  As this represents a full grant of the benefits sought with respect to this issue, the issue is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The Veteran has not been shown to have actinic keratosis at any point during the pendency of this appeal.


CONCLUSION OF LAW

The Veteran is not shown to have actinic keratosis due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in January 2009, which was prior to the March 2009 decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the January 2009 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claim being decided herein, the Board finds that the appellant is not prejudiced by a decision as the Veteran was provided with notice of the disability rating and effective date elements in the January 2009 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received, and affording him VA examinations during the appeal period.  Regarding pertinent medical treatment, the Veteran indicated on a December 2007 VA primary care record that he had no primary care providers outside of VA and VA outpatient records have been obtained and are on file.  In regard to VA examinations, the Veteran was afforded a pertinent VA examination in April 2011.  The examiner provided sufficient detail for the Board to make a decision in this appeal and this report is deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Additional VA examinations are not deemed warranted to satisfy VA's duty to assist the Veteran in this service connection claim because, as was explained by the April 2011 examiner below, the Veteran's claimed skin disability is not identified as a chronic disability with active and inactive periods.  See Ardison v. Brown, 6 Vet. App. 405 (1994).   The appellant was also provided with the opportunity to attend a Board Hearing, but he declined such a hearing. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claim of entitlement to service connection for actinic keratosis and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records include his April 1966 enlistment examination report showing a normal clinical skin evaluation and an April 1966 Report of Medical History devoid of any notations of skin problems.  A February 1969 record shows that the Veteran underwent excisional biopsy of a well circumscribed cyst between tooth #6 and #8.  His January 1970 separation examination report shows a normal clinical evaluation of the skin.  On a January 1970 Report of Medical History, the Veteran reported a history of "tumor, growth, cyst, cancer".  Both the Veteran's  January 1970 separation examination report and January 1979 Report of Medical History note that the Veteran had had a wart removed from the back of his hand in childhood and a cyst removed from his gums in April 1969 with good recovery.  

A September 2002 VA outpatient record shows that the Veteran had a suspicious lesion on his left forearm that occasionally bled.  The record further shows that he was referred to dermatology to rule out basal cell.  

In January 2003, the Veteran filed a claim of entitlement to service connection for rashes.

The Veteran reported at a VA skin examination in April 2003 that he did not recall any skin rashes in service, but for several years he had had a rash on his forearms as well as his legs with occasional itching.  He said he could not recall when he first noticed the rashes and that they come and go.  He denied ever being treated for the rashes or using any medication other than his wife's lotion.  The examiner remarked that "[I]t is felt that this has no bearing as to a service-connected status since the veteran did not have any rash problems while he was in the military service."  He assessed the Veteran as having atopic dermatitis of the forearms and legs not related to the military service.

A September 2003 VA dermatology outpatient consult note shows that the Veteran was being evaluated for possible basal cell.  Findings revealed a raised keratotic lesion on the left anterior forearm and a few discrete, dry, rough, adherent scaly macules and papules on the face, forearms and hands.  The veteran was assessed as having actinic keratosis and seborrheic dermatitis.  Two applications of liquid nitrogen were applied to the Veteran's actinic keratosis.  The latter diagnosis was noted to be a common chronic dermatosis characterized by redness/scaling occurring in regions where the sebaceous glands were most active, such as the face, body folds, ears and chest.  It was also noted that "sebK's" are one of the most common of benign epithelial tumors and are hereditary, and typically do not appear until age 30 and will continue to occur over a lifetime, varying from a few scattered lesions to thousands in some elderly.  

A November 2003 primary care intake record shows that the Veteran was being seen for an annual examination.  He reported that his head and ankles itched and he wondered if it was Agent Orange.  He was given an impression of seborrheic dermatitis and encouraged to use his medicated shampoos.  The record also notes that actinic keratosis were not observed that day.  

In an April 2004 rating decision, the RO denied service connection for atopic dermatitis on the forearms and legs (claimed as rash chloracne).

A primary care clinic note in January 2007 shows that the Veteran had a history of seborrheic dermatitis.  He denied bleeding and reported non healing skin lesions and legs that itched.  He was assessed as having seborrheic dermatitis that was asymptomatic.  

A December 2007 VA annual examination report shows that there was no suspect skin lesions for cancer and a few rough keratotic papules left should/"RFA" typical of actinic keratosis.  The Veteran was assessed as having seborrheic dermatitis asymptomatic and actinic keratosis.  The report shows that two applications of liquid nitrogen were applied.  

At a VA annual examination in November 2008, the Veteran reported no complaints at that time.  

In a statement dated in January 2009, the Veteran said that his skin condition was the result of long term effects of tropical sun exposure.  He said the risk of skin damage was significantly increased by the fact that he had been on continuous Anti-Malaria quinine base medications while deployed in Vietnam.  He added that he had had numerous lesions removed and resultant scars.

In a March 2009 rating decision, the RO denied service connection for pre-cancerous skin lesion due to tropical sun exposure.  

In his Notice of Disagreement dated in July 2009, the Veteran said that the risk of skin cancer for a person sent to a tropical country and put on anti-malaria medication would be "decidedly higher" than an individual who spent his whole life in southern Oregon.    

In his substantive appeal dated in December 2010, the Veteran said that he had no family history of skin lesions or cancers.  He also said he had a history of inservice tropical sun exposure while required to take quinine based ant malaria medications.  He added that age alone could be presumed as the cause of his skin issues but the other two factors "negate the weight of presuming age alone".  

On file is an April 2011 VA skin examination report containing the Veteran's history of having had one raised keratotic lesion on his left forearm which had an appearance consistent with actinic keratosis and had been treated with liquid nitrogen with no recurrences.  It further notes that theVeteran had been seen for a recheck of actinic keratosis in January 2011 and no lesions were found.  On examination the Veteran was noted to have multiple lesions consistent with seborrheic keratosis on both forearms and a hemangioma on the back of his right upper arm.  The examiner reported that the Veteran did not have skin lesions at that time that were consistent with actinic keratosis.  She remarked that although actinic keratosis is considered a pre-cancerous lesion, it presents no risk for cancer once it has been treated.  She opined that the Veteran's previous keratosis was at least as likely as not caused by or the result of exposure to sun during service in Vietnam, but that the one lesion in 2003 had been treated successfully with liquid nitrogen and the Veteran no longer had any evidence of actinic keratosis, and was no longer at increased risk of cancer from actinic keratosis.  

III.  Analysis

Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be competent evidence showing the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Discussion

The Veteran asserts that he has actinic keratosis due to his sun exposure and anti-malarial medicine in service.  The record indeed shows that that Veteran was found to have actinic keratosis at VA outpatient visits in September 2003 and December 2007.  The lesion in September 2003 was located on the Veteran's left forearm, and in December 2007 the Veteran was noted to have a few rough keratotic papules left should/"RFA".  He was treated on both occasions with liquid nitrogen.  The record also contains a VA examiner's opinion in April 2011 that the September 2003 lesion was more likely than not related to the Veteran's sun exposure in service.  The examiner made no mention of the December 2007 lesion.  Nonetheless, even assuming that the December 2007 keratotic papules are also due to the Veteran's sun exposure in service, the record shows that there has been no diagnosis of actinic keratosis or residuals thereof since the Veteran filed his December 2008 claim of entitlement to service connection for actinic keratosis.  In this regard, the April 2011 VA examiner noted that the Veteran had been seen for a recheck of actinic keratosis in January 2011 and that no lesions were found.  She further reported that the Veteran did not have skin lesions at that time that were consistent with actinic keratosis.  She remarked that although actinic keratosis is considered a pre-cancerous lesion, it presents no risk for cancer once it has been treated.  She opined that the Veteran's previous keratosis was at least as likely as not caused by or the result of exposure to sun during service in Vietnam, but that the one lesion in 2003 had been treated successfully with liquid nitrogen and the Veteran no longer had any evidence of actinic keratosis, and was no longer at increased risk of cancer from actinic keratosis.  In addition, there are no VA outpatient records on file subsequent to the December 2007 record that contains a diagnosis of actinic keratosis.  

The Board acknowledges the recent ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009) which states that although a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis but must rather be considered a claim for any mental disability that may be reasonably encompassed."  In the instant case, review of the file reveals that while the Veteran has been shown to have another skin disability, namely seborrheic dermatitis, he has not claimed nor does the evidence show that this is related to his active duty service.  In fact, the September 2003 VA dermatology outpatient consult note that diagnosed the Veteran as having seborrheic dermatitis, in addition to actinic keratosis, informed the Veteran that seborrheic dermatitis was a common chronic dermatosis characterized by redness/scaling occurring in regions where the sebaceous glands were most active, such as the face, body folds, ears and chest.  This record further informed the Veteran that "sebK's" are noted to be one of the most common of benign epithelial tumors and are hereditary, and typically do not appear until age 30 and will continue to occur over a lifetime, varying from a few scattered lesions to thousands in some elderly.  Furthermore, the Veteran has not asserted that there was an onset of seborrheic dermatitis in service or continuous symptomatology since service.  Thus, as the medical and lay evidence does not show that seborrheic dermatitis may be associated with active service, the Board finds that Clemons is not applicable in the instant case.  Id.   

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for actinic keratosis have not been met for the simple reason that the Veteran has not been shown by the evidence to have actinic keratosis at any point during the pendency of this claim.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for actinic keratosis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


